                               Case 20-10691      Doc 124     Filed 10/15/20     Page 1 of 3
Entered: October 15th, 2020
Signed: October 14th, 2020

SO ORDERED




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND
                                                 At Greenbelt


         In Re:                                                   :
                                                                  :
         ZACHAIR, LTD.,                                           :      Case No. 20-10691-TJC
                                                                  :      Chapter 11
                              Debtor(s)                           :
                                                                  :

                                          CONSENT SCHEDULING ORDER

                   For good cause, and it appearing that the parties consent to the entry of this order as

         evidenced by the endorsement of counsel below, IT IS ORDERED


              1.         Written objections to the Debtor’s motion shall be filed no later than October 16,
                         2020 or such later date as may be agreed to between the parties, provided that,
                         objections may be filed not later than October 23, 2020. Any reply memorandum
                         shall be filed no later than one week after filing of any objection.

              2.         Expert witnesses and reports are to be disclosed and furnished not later than October
                         16, 2020, with any rebuttal witnesses and reports to be disclosed and furnished by
                         October 20, 2020. The parties acknowledge that the expert appraisal report of
                         William C. Harvey has been available on the docket since July 20, 2020, and is
                         deemed to have been served.

              3.         Document production may be made pursuant to Rule 34 of the Fed. Rules of Civ.
                         Procedure or by subpoena. Except for supplemental requests for production with
                         respect to expert witnesses, any request for production of documents or subpoena

                                                              1
                 Case 20-10691        Doc 124      Filed 10/15/20     Page 2 of 3




           shall be served no later than September 30, 2020 and shall be responded to within
           seven (7) days of service. The parties acknowledge that no further document requests
           shall be served upon the Debtor. Any supplemental request for production of, or
           related to, an expert witness whose report is not provided on or before September 28,
           2020, shall be served within two (2) business days following delivery of such expert’s
           report, and responses to such requests shall be responded to within two (2) business
           days following service of such supplemental requests. Service of document requests,
           however made, may be served upon counsel to a party via email.

   4.      No Interrogatories or Requests for Admissions shall be permitted.

   5.      The parties shall meet and confer to determine depositions required herein, and shall
           cooperate to schedule depositions on a timely basis. Depositions may be conducted
           through and including the date of October 22, 2020. The parties by consent can
           extend this deadline to October 30, 2020.

   6.      The parties shall exchange preliminary identifications of planned witnesses on or
           before October 13, 2020. Exhibits proposed for use at hearing shall be filed no later
           than October 23, 2020, consistent with provisions for virtual hearings found at
           https://www.mdb.uscourts.gov/sites/default/files/TJC06082020.pdf. A copy of
           exhibits, tabbed for identification of individual exhibits, will be delivered to chambers
           and exchanged between undersigned counsel to the parties at least 24 hours prior to
           the commencement of the hearing. A list of witnesses shall be likewise be filed by
           each party no later than October 23, 2020. Any objections to exhibits shall be filed no
           later than October 27, 2020.

           IF EXHIBITS ARE NOT PRE-FILED AS REQUIRED BY THIS ORDER,
           THEY MAY BE EXCLUDED FROM EVIDENCE.

   7.      The parties shall meet and confer, and shall cooperate in order to determine
           undisputed facts relating to the motion, and shall file not later than October 27, 2020
           a preliminary set of stipulations of fact to be relied upon at hearing.

All rights with respect to execution of a confidentiality or protective order, and filing of
documents under seal, are preserved.

   8.      A final pre-trial conference will be held on October 29, 2020 at 2:00 P.M.

   9.      Trial time estimate: One to Two days.

   10.     TRIAL IS SET FOR: November 5, 2020 at 11:00 A.M with carryover to November
           6, 2020 at 10:00 A.M.

   11.     Copies of all pleadings are to be served on the Office of the U.S. Trustee,



                                                  2
                Case 20-10691   Doc 124   Filed 10/15/20   Page 3 of 3




WE ASK FOR THIS:

/s/ Bruce W. Henry
Bruce W. Henry, #05873
Kevin M. O’Donnell
HENRY & O’DONNELL, P.C.
300 N. Washington Street
Suite 204
Alexandria, VA 22314
(703) 548-2100
(703) 548-2105 (fax)
bwh@henrylaw.com
Counsel to Sandy Spring Bank




/s/ Bradford F. Englander
Bradford F. Englander
WHITEFORD TAYLOR
3190 Fairview Park
Suite 800
Falls Church, VA 22042
(703) 280-9081
benglander@wtplaw.com
Counsel to the Debtor



/s/ Michael J. Lichtenstein
Michael J. Lichtenstein
SCHULMAN ROGERS
12505 Park Potomac Avenue
Sixth Floor
Potomac, MD 20854
(301) 230-5231
mjl@schulmanrogers.com
Counsel to PD Hyde Field, LLC



                                   End of Order



                                          3
